UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                 ________________

                                         No. 19-3659
                                      ________________

                              UNITED STATES OF AMERICA,

                                                v.

                                     MATTHEW NABER,

                                          Appellant
                                      ________________

                      On Appeal from the United States District Court
                               for the District of New Jersey
                         (District Court No. 2-04-cr-00173-001)
                         District Judge: Hon. Susan D. Wigenton

                     Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                      May 19, 2020

                   Before: McKEE, BIBAS and COWEN, Circuit Judges
                               ____________________

                               ORDER AMENDING OPINION
                                 ____________________


        The panel has determined that the opinion filed on July 17, 2020 shall be amended. As
this amendment does not alter the prior disposition of the appeal, the judgment entered on July
17, 2020 remains in effect. The amended opinion shall be filed separately and the prior opinion
shall be marked as withdrawn. As the mandate in this matter has issued which included the prior
opinion as an attachment, the Clerk is directed to issue a revised mandate noting that the revision
has been entered so that the amended opinion may be included as an attachment.

                                                             By the Court,

                                                             s/ Theodore A. McKee
                                                             Circuit Judge
Dated: August 26, 2020
JK/cc: All Counsel of Record